t c summary opinion united_states tax_court sonja and david brown petitioners v commissioner of internal revenue respondent docket no 11395-01s filed date sonja and david brown pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and an addition_to_tax for in the amount of dollar_figure under sec_6651 and penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico the issues for decision are whether petitioners are entitled to itemized_deductions for charitable_contributions and unreimbursed employee business_expenses and whether petitioners are liable for the accuracy-related_penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case ’ petitioners were both employed during the years in question mr brown petitioner was employed by a furniture rental company and mrs brown was employed by the department of veterans affairs an agency of the united_states they reported respondent determined that petitioners failed to include in income for dollar_figure in interest reported by a bank in which petitioners had an interest-bearing account petitioners conceded this adjustment at trial the sec_6651 addition_to_tax for was also conceded by petitioners at trial combined wages of dollar_figure and dollar_figure respectively for and prior to the years at issue petitioners' federal_income_tax returns were prepared by a commercial tax preparation service for the years in question however petitioners' returns were prepared by robin beltran upon the recommendation of several of petitioners' friends petitioners had never previously claimed itemized_deductions on their federal_income_tax returns for each year in question mr beltran advised petitioners that no documentation was necessary to substantiate their claimed itemized_deductions the itemized_deductions claimed on the returns were arbitrarily determined by mr beltran for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions the disallowed deductions consisted of the following amounts claimed on petitioners' returns charitable_contributions cash dollar_figure dollar_figure noncash s big_number big_number dollar_figure unreimbursed employee_expenses big_number big_number tax preparation fees -- before deduction of the sec_67 a limitation at trial petitioners alleged that their actual charitable_contributions for the years in question approximated the amounts claimed on their returns however they admittedly included in these numbers the approximate value of gifts to members of their respective families and friends for birthdays graduations weddings and holidays for the noncash gifts included a bmw vehicle that petitioners donated to their former minister which they intended to be a gift to him personally and not a gift to his church the manner in which mr beltran prepared petitioners' tax returns for the years at issue was described by petitioner as follows when we sat down with our preparer he did his figuring came up with these numbers he came up with the number we said now will we need to provide documentation he said that's not necessary based on --- and he pulled out what looked like part of the tax code or something out of the tax book there or manual and he showed us certain column certain section paragraph whatever it states right here that documentation's not necessary we said okay that looks good to us we didn't have anything to --- we didn't have any reason to doubt him because before moving into our house in '99 we never claimed itemized_deductions we had nothing to go off of other than paying the irs every year going to h_r block here you go how much do we owe fine petitioners presented no documentary information at trial that would establish that they made any qualifying charitable_contributions during the years at issue although petitioners claimed and the court has no reason to doubt their testimony that they generously gave during the years in guestion the generosity to which their benevolence was intended included gifts to family and friends such as for birthdays weddings and graduations as opposed to donations to gualified organizations sec_170 such gifts are not deductible as charitable_contributions under sec_170 and b moreover the tax_return for the year which included the donation of a bmw motor_vehicle did not include the irs form_8283 noncash charitable_contributions which is required under sec_1_170a-13 income_tax regs relating to deductions in excess of dollar_figure for charitable_contributions of property other than money moreover the court is satisfied from the record that the amounts deducted as charitable_contributions on petitioners’ returns were arbitrarily determined by the return preparer on this record the court sustains respondent on the disallowed charitable_contribution deductions for and the claimed deductions for unreimbursed employee business_expenses related to the use of petitioner's personal vehicle in connection with his employment petitioner never sought reimbursement for such expenses from his employer he did not maintain a log or other contemporaneous record documenting the use of his vehicle the amounts claimed as deductions on the returns were also arbitrarily determined by the return preparer the deductions cannot be allowed for the reason that under sec_274 and the regulations thereunder vehicle expenses are subject_to strict substantiation rules that require adequate_records through either an account book diary statement of expense or similar record as well as documentary_evidence to establish each element of an expenditure sec_1 5t c temporary income_tax regs fed reg date no records were presented at trial to substantiate these expenses consequently respondent is sustained on the the court notes that the dollar_figure of unreimbursed employee_expenses represented percent of petitioner's wages for the same category of expenses for represented percent of his wages disallowance of the employee_business_expense deductions all other expenses petitioners incurred that would be deductible as itemized_deductions such as for example the tax preparation fee for while allowable would not exceed percent of petitioners' adjusted_gross_income under sec_67 thus none of the itemized_deductions on schedule a of petitioners' returns for job expenses and other miscellaneous deductions are deductible respondent therefore is sustained on this issue petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer the court is satisfied that petitioners knew that the amounts deducted on their tax returns for charitable_contributions and employee business_expenses were false they even asked their return preparer whether they needed documentation to substantiate the amounts deducted which indicates to the court that petitioners had reason to doubt whether they could deduct such amounts sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that the items at issue were false and expressed their reservations to mr beltran the answers he gave them should -- - have raised other questions petitioners clearly did not make a reasonable effort to determine whether the representations of mr beltran were correct they did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made to them regarding their deductions the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran listed unrealistic amounts as deductions on petitioners' returns the court is further satisfied that petitioners knew they were required under the law to substantiate deductions claimed on their returns the questions they raised with mr beltran and the answers he gave them should have prompted them to look beyond and ascertain the accuracy of his representations petitioners therefore made no effort to assess their tax_liabilities correctly on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the concerns they had over the returns prepared by mr beltran petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another his return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
